DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
1.	(Previously Presented) A system comprising:
a vessel comprising:
a substantially flat bottom surface; and
a machine-readable medium adhesively coupled to the flat bottom surface, the machine-readable medium comprising:
a chip including a read-write device; 
an antenna communicably coupled to the chip; and 
an adhesive strap adhesively coupling the chip and the antenna to the flat bottom surface of the vessel, the adhesive strap including a first and second winged portion and a central portion, the chip being adhesively coupled by the central portion of the adhesive strap to the flat bottom surface and the antenna being adhesively coupled by the first and second winged portions to the flat bottom surface; and
a machine for providing beverages, said machine comprising: 
a reader configured to read data representative of an available balance for a user to obtain beverages from the machine from the machine-readable medium of the vessel; and
electronics configured to:
receive the data from the machine-readable medium in response to the machine-readable medium being in communication distance of the reader;
enable the user to dispense a beverage into the vessel;
transmit an updated available balance of the machine-readable medium to the machine-readable medium, to cause the machine-readable medium to update the available balance so as to reduce or prevent the user from dispensing unlimited beverages; and
prevent the user from dispensing unlimited beverages based on the data representative of the available balance, wherein preventing the user from dispensing the unlimited beverages comprises outputting an electromagnetic energy above a threshold to cause the chip of the machine-readable medium to become non-functional.
2.	(Previously Presented) The system according to claim 1, wherein the electronics are further configured to enable the user to dispense the beverage while the machine-readable medium is within the communication distance of the reader.
3.	(Canceled)
4.	(Previously Presented) The system according to claim 1, wherein the electronics are further configured to determine whether the data representative of the available balance is sufficient, based on the data received from the machine-readable medium, to dispense the beverage before enabling the user to dispense the beverage.
5.	(Previously Presented) The system according to claim 1, wherein the reader uses radiofrequency signaling.
6.	(Previously Presented) The system according to claim 1, wherein the electronics are further configured to limit an amount of the beverage dispensed from the machine over a time period.
7.	(Previously Presented) The system according to claim 1, wherein the electronics communicate the data to a centrally located processor external to the machine.
8.	(Canceled)
9.	(Currently Amended) A method of providing beverages, said method comprising:
providing a vessel including a machine-readable medium adhesively coupled to a flat bottom surface of a vessel, wherein the machine-readable medium comprises a chip, an antenna communicably coupled to the chip, and an adhesive strap adhesively coupling the chip and the antenna to the flat bottom surface of the vessel, the adhesive strap including a first and second winged portion and a central portion, the chip being adhesively coupled by the central portion of the adhesive strap to the flat bottom surface and the antenna being adhesively coupled by the first and second winged portions to the flat bottom surface;
providing a machine for dispensing beverages into the vessel, the machine comprising a reader for reading data from the machine-readable medium; 
reading, by [[a]] the reader, the data representative of an available balance for a user the machine-readable medium the vessel, the data being read in response to electromagnetically communicating data from the machine-readable medium with the reader
enabling the user to dispense a beverage into the vessel;
transmitting an updated available balance to the machine-readable medium, to cause the machine-readable medium to update the available balance in response to the beverage being dispensed by the user; 
preventing the user from dispensing unlimited beverages based on the data representative of the available balance; and
outputting an electromagnetic energy above a threshold to cause an electronic device on the machine-readable medium coupled to the vessel to become non-functional.
10.	(Canceled)
11.	(Previously Presented) The method according to claim 9, wherein enabling the dispensing of the beverage occurs when the machine-readable medium is connected wirelessly to the dispenser.
12.	(Previously Presented) The method according to claim 9, further comprising determining whether the data meets a predetermined criteria to dispense the beverage before enabling the user to dispense the beverage.
13-14.	(Canceled)
15.	(Previously Presented) The system according to claim 1, said machine further comprising:
a biometric sensor configured to read a biometric parameter of the user; and
the electronics further configured to:
collect the biometric parameter of the user via said biometric sensor;
associate the biometric parameter with the machine-readable identifier to form a first pair;
after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; and
if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel.
16.	(Canceled)
17.	(Previously Presented) The method according to claim 9, further comprising:
collecting a biometric parameter of the user;
associating the biometric parameter with the machine-readable identifier to form a first pair;
after a first dispensing, determining whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair; and
if the first and subsequent pair match, enabling the user to dispense a beverage into a vessel if an available balance exists, otherwise, preventing the user from dispensing the beverage into the vessel.
18.	(Previously Presented) A system comprising:
a vessel comprising:
a substantially flat bottom surface; and
a machine-readable medium adhesively coupled to the flat bottom surface, the machine-readable medium comprising:
a chip including a read-write device; 
an antenna communicably coupled to the chip; and 
an adhesive strap adhesively coupling the chip and the antenna to the flat bottom surface of the vessel, the adhesive strap including a first and second winged portion and a central portion, the chip being adhesively coupled by the central portion of the adhesive strap to the flat bottom surface and the antenna being adhesively coupled by the first and second winged portions to the flat bottom surface; and
a machine for providing beverages, said machine comprising: 
a biometric sensor configured to read a biometric parameter of a user; 
a reader configured to read data representative of an available balance for the user to obtain beverages from the machine from the machine-readable medium to be dispensed in the vessel; and
electronics configured to:
collect the biometric parameter of the user via said biometric sensor;
create a user profile for the user;
associate the biometric parameter with the user profile and with the machine-readable medium in response to the machine-readable medium being in communication distance of the reader; 
assign a user type to the user profile; and
control pouring operations of the machine in response to an auditory command, wherein the electronics, in controlling pouring operations, are configured to:
receive data from the machine-readable medium in response to the machine-readable medium being in the communication distance of the reader;
enable the user to dispense a beverage into the vessel;
transmit an updated available balance of the machine-readable medium to the machine-readable medium, to cause the machine-readable medium to update the available balance so as to reduce or prevent the user from dispensing unlimited beverages; and
prevent the user from dispensing unlimited beverages based on the data representative of the available balance, wherein preventing the user from dispensing the unlimited beverages comprises outputting an electromagnetic energy above a threshold to cause an electronic device on the machine-readable medium to become non-functional.
19.	(Previously Presented) The system according to claim 18, wherein said biometric sensor includes a microphone for receiving an auditory command from the user.
20.-21.	(Canceled)
22.	(Previously Presented) The system according to claim 18, wherein said electronics are further configured to:
capture a video of the user speaking the auditory commands
interpret movements of the user's lips speaking the auditory command to create data representative of predicted commands;
integrate the auditory command and the predicted command from the video; and
create an enhanced user command based on the integrated auditory command and predicted command.
23.	(Canceled)
24.	(Previously Presented) The system according to claim 18, wherein said electronics are further configured to:
receive the data from the machine-readable medium in response to the machine-readable medium being in communication distance of the reader;
associate the biometric parameter with the machine-readable identifier to form a first pair;
after a first dispensing, determine whether a subsequent machine-readable identifier and subsequent biometric parameter that form a subsequent pair collected for a subsequent dispensing match the first pair;
if the first and subsequent pair match, enable the user to dispense a beverage into a vessel if an available balance exists, otherwise, prevent the user from dispensing a beverage into the vessel; and
update the available balance of the machine-readable medium so as to reduce or prevent the user from dispensing unlimited beverages.
25.	(Canceled) 
26.	(Previously Presented) The system according to claim 1, wherein the available balance comprises a total number of beverages, a total number of fluid ounces, or a total number milliliters, and includes an associated time period.
27.	(Previously Presented) The system according to claim 26, wherein enabling the user to dispense the beverage into the vessel is responsive to the total number of beverages, total number of fluid ounces, or total number of milliliters being greater than or equal to one, and a maximum amount of the beverage has not been poured over the associated time period.
28.	(Previously Presented) The system according to claim 1, wherein the chip is positioned along the adhesive strap, and the antenna spans from a first portion of the adhesive strap to a second portion of the adhesive strap.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	With respect to the prior art of record the Examiner substantially agrees with applicant' s arguments in the Remarks presented on 05/05/2022, specifically page 11.
	In addition, on the office action filed on 03/04/2022, Examiner cited Fritz (US 20210052093 A1) to discloses “the machine-readable medium is adhesively coupled to a vessel, and wherein the machine-readable medium comprises a chip coupled to an adhesive strap, and an antenna coupled to the adhesive strap and communicably coupled to the chip” a RFID tag adhesively glued to the metal element 2 that is located at the bottom of a vessel; see ¶30 and figures 1a-1d.
	Applicant further amended the claimed language to recited specifics of how the RFID tag is adhesively couple to the vessel “an adhesive strap adhesively coupling the chip and the antenna to the flat bottom surface of the vessel, the adhesive strap including a first and second winged portion and a central portion, the chip being adhesively coupled by the central portion of the adhesive strap to the flat bottom surface and the antenna being adhesively coupled by the first and second winged portions to the flat bottom surface;”.
	After a search updated, the closest prior art of the record were The DIS, “A Look at Disney’s Rapid Fill Mug System”, August 24, 2013 and Baba et al. (US 20060032926 A1, hereinafter Baba).
	The DIS discloses a RFID tag adhesively glued in the bottom of a vessel, see minutes 2:46-5:29 (attached pdf). Although The DIS discloses that a RFID tag attached to the bottom of vessel is know in the art, it fail to disclose a RFID tag that has “the adhesive strap including a first and second winged portion and a central portion, the chip being adhesively coupled by the central portion of the adhesive strap to the flat bottom surface and the antenna being adhesively coupled by the first and second winged portions to the flat bottom surface”;
	Baba is the RFID tag closest prior art of the record and discloses on figure 5 a film substrate 20 forms the antenna pattern 30, and the chip 40 connects to the antenna pattern 30, see figure 5. It does not teach “the antenna being adhesively coupled by the first and second winged portions to the flat bottom surface”, instead it discloses a film (strap) couple to the whole antenna instead to a first and a second winged, see figures 1-23, and figure 8 of applicant specification.
	Therefore, the limitation “the antenna being adhesively coupled by the first and second winged portions to the flat bottom surface” in combination with other limitations clearly claimed in the independent claim(s) 1, 9, and 18 are novel and unobvious.
	Therefore, none of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claim(s) 1, 9, and 18 of the application.
	Accordingly, dependent claim(s) 2, 4-7, 11-12, 15, 17, 19, 22, 24, 26-28 are allowed for the same reasons stated above.
	Therefore, the Examiner is allowing claim(s) 1-2, 4-7, 9, 11-12, 15, 17-19, 22, 24, 26-28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA DELIGI/Patent Examiner, Art Unit 3627   

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627